                         UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


THOMAS GRANT KING,                                §         CIVIL ACTION NO. ______________
                                                  §
     Plaintiff,                                   §
v.                                                §
                                                  §            CIVIL ACTION COMPLAINT
GENUINE PARTS COMPANY,                            §
d/b/a NAPA;                                       §
                                                  §
DCO LLC,                                          §              JURY TRIAL DEMANDED
f/k/a DANA COMPANIES LLC successor-by-            §
merger to DANA CORPORATION;                       §
                                                  §
ENERPAC TOOL GROUP CORP.,                         §
f/k/a ACTUANT CORPORATION;                        §
                                                  §
HENNESSY INDUSTRIES, LLC,                         §
f/k/a HENNESSY INDUSTRIES, INC.;                  §
                                                  §
METROPOLITAN LIFE INSURANCE                       §
COMPANY,                                          §
a wholly owned subsidiary of METLIFE INC.;        §
                                                  §
MORSE TEC LLC,                                    §
f/k/a BORGWARNER MORSE TEC LLC                    §
successor-by-merger to BORG-WARNER                §
CORPORATION;                                      §
                                                  §
PNEUMO ABEX LLC,                                  §
successor-in-interest to ABEX CORPORATION

     Defendants.

                              CIVIL ACTION COMPLAINT

       PLAINTIFF, Thomas Grant King, sues the above-named Defendants for compensatory

and punitive damages and hereby brings this Civil Action Complaint, and alleges:




      Case 1:20-cv-01130-NCT-JLW Document 1 Filed 12/16/20 Page 1 of 21
                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction over the parties pursuant to 28 USC §1332 because the

amount in controversy exceeds Seventy-Five Thousand Dollars ($75,000.00), exclusive of interest

and costs, and is between citizens of different states.

       2.      This Court has personal jurisdiction over the Defendants because Plaintiff’s claims

arise from Defendants’ conduct in:

               (a)     Transacting business in this State, including the sale, supply, purchase,
                       and/or use of asbestos and/or asbestos-containing products, within this
                       State;

               (b)     Contracting to supply services or things in the State;

               (c)     Commission of a tortious act in whole or in part in this State;

               (d)     Having an interest in, using, or possessing real property in this State; and/or

               (e)     Entering into a contract to be performed in whole or in part by either party
                       in this State.

       3.      Plaintiff’s claims against the Product Defendants, as defined herein, arise out of

Defendants’ purposeful efforts to serve directly or indirectly the market for their asbestos and/or

asbestos-containing products in this State, either through direct sales or through utilizing an

established distribution channel with the expectation that their products would be purchased and/or

used within North Carolina.

       4.      All of the named Defendants are foreign corporations whose substantial and/or

systematic business in North Carolina caused injury to Plaintiff in this State, which subjects them

to the jurisdiction of the North Carolina courts pursuant to the North Carolina Long-Arm Statute

and the United States Constitution.

       5.      Pursuant to 28 USC §1391 (2), venue is proper in this judicial district because a

substantial part of the events or omissions occurred in North Carolina.



                                                  2


       Case 1:20-cv-01130-NCT-JLW Document 1 Filed 12/16/20 Page 2 of 21
                                  GENERAL ALLEGATIONS

       6.      Plaintiff Thomas Grant King has been diagnosed with mesothelioma.

       7.      Plaintiff Thomas Grant King’s cumulative exposure to asbestos as a result of acts

and omissions of Defendants and their defective products, individually and together, was a

substantial factor in causing Plaintiff’s mesothelioma and other related injuries and therefore under

North Carolina law is the legal cause of Plaintiff’s injuries and damages.

       8.      Plaintiff Thomas Grant King was not aware at the time of exposure that asbestos or

asbestos-containing products presented any risk of injury and/or disease.

       9.      Plaintiff Thomas Grant King worked with, or in close proximity to others who

worked with, asbestos-containing materials including but not limited to asbestos-containing

products and other asbestos-containing materials manufactured and/or sold by Defendants

identified above.

       10.     Each of the named Defendants is liable for damages stemming from its own tortious

conduct or the tortious conduct of an “alternate entity” as hereinafter defined. Defendants are

liable for the acts of their “alternate entity” and each of them, in that there has been a corporate

name change, Defendant is the successor by merger, by successor in interest, or by other

acquisition resulting in a virtual destruction of Plaintiff’s remedy against each such “alternate

entity”; Defendants, each of them, have acquired the assets, product line, or a portion thereof, of

each such “alternate entity”; such “alternate entities” have acquired the assets, product line, or a

portion thereof, of each such Defendant; Defendants, and each of them, caused the destruction of

Plaintiff’s remedy against each such “alternate entity”; each such Defendant has the ability to

assume the risk-spreading role of each such “alternate entity;” and that each such defendant enjoys

the goodwill originally attached to each “alternate entity.”




                                                 3


      Case 1:20-cv-01130-NCT-JLW Document 1 Filed 12/16/20 Page 3 of 21
                DEFENDANT                                     ALTERNATE ENTITY

 GENUINE PARTS COMPANY                            d/b/a NAPA

                                                  f/k/a DANA COMPANIES LLC successor-by-
 DCo LLC
                                                  merger to DANA CORPORATION

 ENERPAC TOOL GROUP CORP.                         f/k/a ACTUANT CORPORATION


 HENNESSY INDUSTRIES, LLC                         f/k/a HENNESSY INDUSTRIES, INC.


METROPOLITAN LIFE INSURANCE
COMPANY                                           a wholly-owned subsidiary of METLIFE INC.

                                                  f/k/a BORGWARNER MORSE TEC LLC
 MORSE TEC LLC                                    successor-by-merger to BORG-WARNER
                                                  CORPORATION

                                                  successor-in-interest to ABEX
 PNEUMO ABEX LLC
                                                  CORPORATION

       11.     Plaintiff has been informed and believes, and thereon alleges, that at all times herein

mentioned, Defendants or their “alternate entities” were or are corporations, partnerships,

unincorporated associations, sole proprietorships and/or other business entities organized and

existing under and by virtue of the laws of the State of North Carolina, or the laws of some other

state or foreign jurisdiction, and that said Defendants were and/or are authorized to do business in

the State of North Carolina, and that said Defendants have regularly conducted business in the

State of North Carolina.

       12.     Plaintiff has been informed and believes, and thereon alleges, that progressive lung

disease, mesothelioma and other serious diseases are caused by inhalation of asbestos fibers

without perceptible trauma and that said disease results from exposure to asbestos and asbestos-

containing products over a period of time.



                                                  4


      Case 1:20-cv-01130-NCT-JLW Document 1 Filed 12/16/20 Page 4 of 21
       13.     As a direct and proximate result of the conduct as alleged within, Plaintiff Thomas

Grant King has suffered permanent injuries, including, but not limited to, mesothelioma and other

lung damage, as well as the mental and emotional distress attendant thereto, from the effect of

exposure to asbestos fibers, all to his damage in the sum of the amount as the trier of fact

determines is proper.

       14.     As a direct and proximate result of the conduct as hereinafter alleged, Plaintiff

Thomas Grant King incurred and is continuing to incur liability for physicians, surgeons, nurses,

hospital care, medicine, hospices, x-rays and other medical treatment, the true and exact amount

thereof being unknown to Plaintiff at this time. Plaintiff requests leave to supplement this Court

and all parties accordingly when the true and exact cost of Plaintiff’s medical treatment is

ascertained.

       15.     As a further direct and proximate result of the conduct as hereinafter alleged,

Plaintiff Thomas Grant King has incurred, and will incur, loss of profits and commissions, a

diminishment of earning potential, and other pecuniary losses, the full nature and extent of which

are not yet known to Plaintiff. Plaintiff prays leave to supplement this Court and all parties

accordingly to conform to proof at the time of trial.

                                             PARTIES

       16.     The Plaintiff, Thomas Grant King, is a citizen of the State of North Carolina where

he was exposed to asbestos during the course of his career.

       17.     The Defendants that manufactured, sold, and/or distributed asbestos-containing

products or raw asbestos materials for use in North Carolina and other states at times relevant to

this action are referred to herein as “Product Defendants.” At all times relevant to this action, the

Product Defendants and the predecessors of the Product Defendants for whose actions the Product




                                                  5


       Case 1:20-cv-01130-NCT-JLW Document 1 Filed 12/16/20 Page 5 of 21
Defendants are legally responsible, were engaged in the manufacture, sale, and distribution of

asbestos-containing products and raw material.

       18.     At all times herein mentioned, each of the named Defendants was an entity and/or

the successor, successor in business, successor in product line or a portion thereof, assign,

predecessor, predecessor in business, predecessor in product line or a portion thereof, parent,

subsidiary, or division of an entity, hereinafter referred to collectively as “alternate entities,”

engaged in the business of researching, studying, manufacturing, fabricating, designing,

modifying, labeling, instructing, assembling, distributing, leasing, buying, offering for sale,

supplying, selling, inspecting, servicing, installing, contracting for installation, repairing,

marketing, warranting, re-branding, manufacturing for others, packaging and advertising a certain

product, namely asbestos, other products containing asbestos and products manufactured for

foreseeable use with asbestos products.

       19.     Defendant, GENUINE PARTS COMPANY, d/b/a NAPA, was and is a company

incorporated under the laws of the State of Georgia with its principal place of business in Georgia.

At all times material hereto, GENUINE PARTS COMPANY mined, manufactured, processed,

imported, converted, compounded, supplied, installed, replaced, repaired, used, and/or retailed

substantial amounts of asbestos and/or asbestos-containing products, materials, or equipment,

including, but not limited to, asbestos-containing friction products and Rayloc brakes. GENUINE

PARTS COMPANY is sued as a Product Defendant. Plaintiff’s claims against GENUINE PARTS

COMPANY arise out of this Defendant’s business activities in the State of North Carolina.

       20.     Defendant, DCO LLC f/k/a DANA COMPANIES LLC successor-by-merger to

DANA CORPORATION, was and is a limited liability company incorporated under the laws of

the State of Virginia with its principal place of business in Ohio. After due diligence, Plaintiff

believes that DCO LLC is composed of a sole member, Dana Limited, an Ohio corporation. At all

                                                 6


      Case 1:20-cv-01130-NCT-JLW Document 1 Filed 12/16/20 Page 6 of 21
times material hereto, DCO, LLC mined, manufactured, processed, imported, converted,

compounded, supplied, installed, replaced, repaired, used, and/or retailed substantial amounts of

asbestos and/or asbestos-containing products, materials, or equipment, including, but not limited

to, asbestos-containing Victor gaskets, Spicer clutches and truck brakes. DCO, LLC is sued as a

Product Defendant. Plaintiff’s claims against DCO, LLC arise out of this Defendant’s business

activities in the State of North Carolina.

       21.     Defendant, ENERPAC TOOL GROUP CORP. f/k/a ACTUANT CORPORATION,

was and is a company incorporated under the laws of the State of Wisconsin with its principal place

of business in Wisconsin. At all times material hereto, ENERPAC TOOL GROUP CORP.

developed, manufactured, marketed, distributed and/or sold products and/or equipment

foreseeably designed to be used with asbestos-containing products and/or equipment, including,

but not limited to, Bear Grizzly brake grinders. ENERPAC TOOL GROUP CORP. is sued as a

Product Defendant. Plaintiff’s claims against ENERPAC TOOL GROUP CORP. arise out of this

Defendant’s business activities in the State of North Carolina.

       22.     Defendant, HENNESSY INDUSTRIES, LLC f/k/a HENNESSY INDUSTRIES,

INC., was and is a limited liability company incorporated under the laws of the State of Delaware

with its principal place of business in Tennessee. After due diligence, Plaintiff believes that

HENNESSY INDUSTRIES, LLC is composed of a sole member, TGA North America Holdings

LLC, a Delaware limited liability company. At all times material hereto, HENNESSY

INDUSTRIES, LLC developed, manufactured, marketed, distributed and/or sold products and/or

equipment foreseeably designed to be used with asbestos-containing products and/or equipment,

including, but not limited to, Ammco Arc grinders. HENNESSY INDUSTRIES, LLC is sued as a

Product Defendant. Plaintiff’s claims against HENNESSY INDUSTRIES, LLC arise out of this

Defendant’s business activities in the State of North Carolina.

                                                 7


       Case 1:20-cv-01130-NCT-JLW Document 1 Filed 12/16/20 Page 7 of 21
       23.     Defendant, METROPOLITAN LIFE INSURANCE COMPANY, was and is a

company incorporated under the laws of the State of New York with its principal place of business in

New York. METROPOLITAN LIFE INSURANCE COMPANY has done and does business in the

State of North Carolina. METROPOLITAN LIFE INSURANCE COMPANY is named as a

conspiracy defendant.

       24.     Defendant, MORSE TEC LLC f/k/a BORGWARNER MORSE TEC LLC successor-

by-merger to BORG-WARNER CORPORATION, was and is a limited liability company

incorporated under the laws of the State of Delaware with its principal place of business in

Michigan. MORSE TEC LLC f/k/a BORGWARNER MORSE TEC LLC is composed of a sole

member, BorgWarner, Inc., a Delaware corporation. At all times material hereto, MORSE TEC

LLC mined, manufactured, processed, imported, converted, compounded, supplied, installed,

replaced, repaired, used, and/or retailed substantial amounts of asbestos and/or asbestos-containing

products, materials, or equipment, including, but not limited to, asbestos-containing brakes,

clutches, transmissions, and replacement parts. MORSE TEC LLC is sued as a Product Defendant.

Plaintiff’s claims against MORSE TEC LLC arise out of this Defendant’s business activities in the

State of North Carolina.

       25.     Defendant, PNEUMO ABEX LLC, successor-in-interest to ABEX CORPORATION,

was and is a limited liability company incorporated under the laws of the State of Delaware with

its principal place of business in Texas. PNEUMO ABEX LLC is composed of a sole member, the

Pneumo Abex Asbestos Claims Settlement Trust (a Delaware statutory trust) that is not publicly

traded or owned by any other entity. At all times material hereto, PNEUMO ABEX LLC mined,

manufactured, processed, imported, converted, compounded, supplied, installed, replaced,

repaired, used, and/or retailed substantial amounts of asbestos and/or asbestos-containing

products, materials, or equipment, including, but not limited to, asbestos-containing friction

                                                 8


      Case 1:20-cv-01130-NCT-JLW Document 1 Filed 12/16/20 Page 8 of 21
products. PNEUMO ABEX LLC is sued as a Product Defendant. Plaintiff’s claims against

PNEUMO ABEX LLC arise out of this Defendant’s business activities in the State of North

Carolina.

                                     BACKGROUND FACTS

         26.    Plaintiff brings this action for monetary damages as a result of Plaintiff Thomas

Grant King contracting an asbestos-related disease.

         27.    Plaintiff Thomas Grant King was diagnosed with Mesothelioma on October 20,

2020.

         28.    Plaintiff’s mesothelioma was caused by his exposure to asbestos during the course

of his employment.

         29.    During his work history, Plaintiff was exposed to asbestos through his work as an

automotive mechanic at various automotive garages located in North Carolina and Florida from

approximately 1970 to 1984. Plaintiff worked as a mechanic performing a variety of tasks

including but not limited to, preventative maintenance, overhaul and repair work of engines,

clutches, and brakes on a wide variety of vehicles. He was also required to use a brake grinder and

sandpaper on brake linings so they would fit the brake drums and would blow brake dust with an

air hose. All of these activities exposed Plaintiff to asbestos.

         30.    Plaintiff worked with, or in close proximity to others who worked with, asbestos-

containing materials including but not limited to, asbestos-containing products and other asbestos-

containing materials manufactured, sold, supplied and/or distributed by Defendants identified

above.

         31.    Plaintiff was exposed to Defendants’ asbestos-containing products while employed

as an automotive mechanic at Smith & Sons Garage in Star, North Carolina from approximately

1982 to 1984.

                                                   9


         Case 1:20-cv-01130-NCT-JLW Document 1 Filed 12/16/20 Page 9 of 21
          32.   Plaintiff was exposed to Defendants’ asbestos-containing products while employed

as an automotive mechanic at BJ & Sons Motor Co. in Star, North Carolina for a few months in or

around 1982.

          33.   Plaintiff was exposed to Defendants’ asbestos-containing products while employed

as an automotive mechanic at Moran’s Garage in Lake Placid, Florida from approximately 1970

to 1976.

          34.   Plaintiff was not aware at the time of exposure that asbestos or asbestos-containing

products presented any risk of injury and/or disease.

                                  FIRST CAUSE OF ACTION
                                    DEFECTIVE DESIGN

          35.   Plaintiff incorporates by reference the preceding paragraphs as if fully set forth

herein.

          36.   At all material times, Defendants are or were miners, manufacturers, distributors,

processors, importers, converters, compounders, and/or retailers of asbestos and/or asbestos-

containing products, materials or equipment, or, are otherwise jointly and severally liable due to

their involvement in the underlying facts.

          37.   The Defendants, acting through their agents, servants, and/or employees caused,

and have caused in the past, certain asbestos and asbestos-containing materials, products or

equipment, to be placed in the stream of interstate commerce with the result of that said asbestos

and asbestos-containing materials, products or equipment, came into use by Plaintiff Thomas

Grant King or by coworkers who were working with asbestos-containing materials in close

proximity to Plaintiff.

          38.   Plaintiff worked with and/or was exposed to the asbestos and asbestos-containing

materials, products or equipment, mined, manufactured, processed, imported, converted,



                                                 10


      Case 1:20-cv-01130-NCT-JLW Document 1 Filed 12/16/20 Page 10 of 21
compounded, and/or sold by the Defendants, most or all of the exposure being within the State of

North Carolina.

        39.      Plaintiff was exposed to Defendants’ asbestos and asbestos-containing materials,

products or equipment, which exposure directly and proximately caused him to develop an illness

known and designated as Mesothelioma.

        40.      Defendants, acting by and through their servants, agents and employees, duly

authorized and acting within the scope and authority of their employment, had a duty to design,

manufacture, and sell products that were not unreasonably dangerous or defective and/or a duty to

warn the Plaintiff and foreseeable users of said products of the dangers and defects which the

Defendants created, knew, or, within the exercise of reasonable care, should have known.

        41.      Defendants knew, or should have known, that persons working around asbestos-

containing products in their employment, would be exposed to asbestos in quantities that could

cause mesothelioma.

        42.      Plaintiff sustained injuries caused by no fault of his own and which could not be

avoided through the use of reasonable care. Plaintiff’s development of an asbestos-related disease

was directly and proximately caused by the negligence and carelessness of Defendants in that they

manufactured, processed, sold, supplied or otherwise put said asbestos or asbestos-containing

products, materials or equipment, into the market and into the stream of interstate commerce, while

they knew, or in the exercise of ordinary care should have known, that said products were

deleterious, poisonous, cancer-causing and/or inherently dangerous and harmful to Plaintiff’s

body, lungs, respiratory system, skin, health, and general well-being. Further, Defendants knew or

in the exercise of reasonable care should have known that Plaintiff would not know of such danger

to his health.




                                                 11


      Case 1:20-cv-01130-NCT-JLW Document 1 Filed 12/16/20 Page 11 of 21
       43.     Plaintiff’s illness and disability are the direct and proximate result of the negligence

and carelessness of Defendants, jointly and severally, in that, even though the Defendants knew,

or in the exercise of ordinary care should have known, that the asbestos and asbestos-containing

materials, products or equipment, were deleterious, poisonous, and highly harmful to Plaintiff’s

body, lungs, respiratory system, skin, and health.

       44.     Defendants, at the time of designing, manufacturing, distributing, selling, or

otherwise placing asbestos and/or asbestos-containing products, materials or equipment, into the

stream of commerce, knew, or in the exercise of reasonable care, should have known about the

risks associated with their products. The products in question were defective at the time they left

the control of the Defendants.

       45.     The relevant Defendants who were involved in manufacturing, designing and

producing the asbestos-containing products herein had a duty to use reasonable care throughout

the manufacturing process, including making sure the product is free of any potentially dangerous

defect in manufacturing or design.

       46.     While non-asbestos alternative designs and formulations of the relevant products

and equipment were available prior to when some or all of the Plaintiff’s injurious exposure

occurred, the relevant Defendants negligently failed to adopt a non-asbestos design and

formulation during the pertinent times.

       47.     Under N.C. Gen. Stat. § 99B-6, the relevant Defendants are liable for inadequate

design or formulation in that they qualify as manufacturers within the scope of the statute and they

acted unreasonably in designing or formulating the product when there was a safer, practical,

feasible, and otherwise reasonable alternative design or formulation.

       48.     During some or all of the pertinent times, asbestos-free product designs and

formulations could have accomplished the same functions as the asbestos products.

                                                 12


      Case 1:20-cv-01130-NCT-JLW Document 1 Filed 12/16/20 Page 12 of 21
          49.   Defendants were negligent and breached their duty of due care to Plaintiff by taking

or failing to take the actions as previously alleged to avoid harm to the Plaintiff and other

foreseeable users, in light of the reasonably foreseeable dangers caused by the design,

manufacture, sale, distribution of the asbestos and/or asbestos-containing products, materials or

equipment placed by Defendants in the stream of commerce.

          50.   The hazards posed by exposure to asbestos and/or asbestos-containing products,

materials or equipment, and the resulting injuries and damages to Plaintiff were reasonably

foreseeable or should have been reasonably foreseen by Defendants.

          51.   Defendants acted unreasonably by continuing to use a known cancer-causing

product, to-wit: asbestos.

          52.   At the time the products left Defendants’ control, the design or formulation of the

product was so unreasonable that a reasonable person, aware of the relevant facts, would not use

or consume a product of this design.

          53.   As a direct and proximate result of the aforesaid negligent acts and/or omissions by

the Defendants, the Plaintiff Thomas Grant King developed mesothelioma, as a consequence of

which, through no fault of his own, he is severely injured, disabled and damaged.

          54.   As a result of the above, Plaintiff seeks damages as are hereinafter demanded.

                                SECOND CAUSE OF ACTION
                                   FAILURE TO WARN

          55.   Plaintiff incorporates by reference the preceding paragraphs as if fully set forth

herein.

          56.   Under N.C. Gen. Stat. § 99B-5, the relevant Defendants are liable for negligent

failure to warn and inadequate warning or instruction, in that they were each a manufacturer or

seller of a product who acted unreasonably in failing to provide such warning or instruction. The



                                                 13


      Case 1:20-cv-01130-NCT-JLW Document 1 Filed 12/16/20 Page 13 of 21
failure to provide adequate warning or instruction was a proximate cause of the harm for which

damages are sought. At the time the relevant asbestos-containing products left the control of the

relevant Defendant manufacturers or sellers, the products without an adequate warning or

instruction, created an unreasonably dangerous condition that the manufacturer or seller knew, or

in the exercise of ordinary care should have known, posed a substantial risk of harm to a reasonably

foreseeable claimant.

       57.     In the alternative, after the relevant asbestos-containing products left the control of

the relevant Defendant manufacturer or sellers, the manufacturers or sellers became aware of or in

the exercise of ordinary care should have known that the products posed a substantial risk of harm

to a reasonably foreseeable user or consumer and failed to take reasonable steps to give adequate

warning or instruction or to take other reasonable action under the circumstances.

       58.     The relevant Defendants breached their duties and were negligent in the following

acts and/or omissions:

               (a)       Failed to advise Plaintiff of the dangerous characteristics of their asbestos
                         and/or asbestos-containing materials, products or equipment;

               (b)       Failed or omitted to provide the Plaintiff with the knowledge as to what
                         would be reasonably safe and sufficient apparel and protective equipment
                         and appliances to reduce exposure to inhalable asbestos fibers, if in truth
                         they were in any way able to protect him from being poisoned and disabled
                         as he was by exposure to such deleterious and harmful asbestos-containing
                         materials, products or equipment;

               (c)       Failed and omitted to place any warnings or sufficient warnings on their
                         containers of said asbestos and asbestos-containing materials, products or
                         equipment, to warn the handlers of the dangers to health in coming in
                         contact with said asbestos and asbestos-containing materials, products or
                         equipment;

               (d)       Failed and omitted to take reasonable precautions or to exercise reasonable
                         care to publish, adopt, and enforce a safety plan and a safe method of
                         handling and installing said asbestos-containing materials, products or
                         equipment;



                                                  14


      Case 1:20-cv-01130-NCT-JLW Document 1 Filed 12/16/20 Page 14 of 21
                (e)    Inadequately warned, if, in fact, they warned at all, persons such as Plaintiff
                       of the dangers to their health in coming in contact with and breathing said
                       asbestos fibers from asbestos and/or asbestos-containing materials, products
                       or equipment;

                (f)    Did not recommend methods to reduce exposures;

                (g)    After discovering that the asbestos exposure caused a progressive lung
                       disease, the Defendants did not inform the Plaintiff of the need for
                       monitoring and periodic evaluations up to and including the filing of this
                       complaint.


                               THIRD CAUSE OF ACTION
                            BREACH OF IMPLIED WARRANTY

          59.   Plaintiff incorporates by reference the preceding paragraphs as if fully set forth

herein.

          60.   The Defendants impliedly warranted that said asbestos materials were of good and

merchantable quality and fit for their intended use.

          61.   The implied warranty made by the Defendants that the asbestos and asbestos-

containing materials, products, or equipment, were of good and merchantable quality and for the

particular intended use was breached and that certain harmful, poisonous, and deleterious matter

was given off into the atmosphere wherein the Plaintiff carried out his duties while working with

or in the vicinity of asbestos and asbestos-containing materials, products, or equipment.

          62.   As a direct and proximate result of the implied warranty of good and merchantable

quality and fitness for the particular intended use, Plaintiff developed an illness, to-wit:

Mesothelioma.

          63.   As a result of the above, Plaintiff seeks damages as are hereinafter demanded.

                     FOURTH CAUSE OF ACTION
     GROSS NEGLIGENCE; WILLFUL, WANTON, AND RECKLESS CONDUCT

          64.   Plaintiff incorporates by reference the preceding paragraphs as if fully set forth

herein.

                                                 15


      Case 1:20-cv-01130-NCT-JLW Document 1 Filed 12/16/20 Page 15 of 21
       65.     Plaintiff Thomas Grant King and others in his position worked in close proximity

to the asbestos and asbestos-related materials used, sold or manufactured by the Defendants, and

the exposure and hazard to each of them, in Plaintiff’s presence, as well as others in his position,

was known, or in the exercise of reasonable care should have been anticipated, by the Defendants,

and each of them.

       66.     The Defendants have known or should have known for decades of medical and

scientific data which clearly indicates that the products, asbestos and asbestos-containing products,

were hazardous to the health and safety of the Plaintiff and others in the Plaintiff’s position, and

prompted by pecuniary motives, the Defendants, individually and collectively, ignored and failed

to act upon said medical and scientific data and conspired to deprive the public, and particularly

the users, of said medical and scientific data, depriving them, therefore, of the opportunity of free

choice as to whether or not to expose themselves to the asbestos products of said Defendants. As

a result, the Plaintiff has been severely damaged as is set forth below.

       67.     The Defendants intentionally and fraudulently continued to conceal the dangers of

asbestos exposure for many decades, thus denying Plaintiff the knowledge with which to take

necessary safety precautions such as periodic x-rays and medical examinations, stop smoking, and

avoiding further dust exposure. Specifically, Defendants’ intentional and fraudulent conduct

included the following acts and omissions:

               (a)     failure to warn prior users when the Defendants had knowledge of the need
                       for monitoring due to prior exposure;

               (b)     failure to issue recall type letters to prior users;

               (c)     frustrating the publication of articles and literature from the 1930’s through
                       at least 1976;

               (d)     rejection by top management of advice of corporate officials to warn of the
                       hazards of their asbestos products; such rejection being motivated by the
                       possibility of adverse effects on profits; and

                                                  16


      Case 1:20-cv-01130-NCT-JLW Document 1 Filed 12/16/20 Page 16 of 21
               (e)     The intentional inadequacy of (and delay in the use of) the warnings on
                       asbestos products.

       68.     The acts of the Defendants, and each of them, as hereinabove set forth were

intentional and willful and done with willful disregard of the safety of Plaintiff and others similarly

situated at a time when Defendants, and each of them, had knowledge, or should have had

knowledge of the dangerous effect of asbestos and asbestos-containing materials, products or

equipment, upon the body of human beings, including Plaintiff arid others similarly situated, and

even though forewarned by tests, standards, promulgations of rules and regulations, statutes, and

ordinances recognized by the Defendants and subscribed to by them, nevertheless placed into the

stream of commerce, for their own profit, this dangerous asbestos material with full knowledge

that it was being used and would be used in the future to the detriment of the health of Plaintiff

and others similarly situated, and Plaintiff is thereby entitled to punitive damages.

       69.     Accordingly, as a result of the Defendants’ conduct in which they acted in willful,

wanton, gross negligence and in total disregard for the health and safety of the user or consumer,

such as Plaintiff, Plaintiff therefore seeks exemplary and punitive damages against Defendants to

punish the Defendants for their actions, which were willful, wanton, gross, and in total disregard

of the health and safety of the users and consumers of their products.

       70.     The Defendants' above-described recurring conduct, acts, omissions, negligence,

and impropriety included aggravating factors giving rise to a claim of punitive damages under

Chapter 1D of the North Carolina General Statutes.

       71.     Pursuant to N.C. Gen. Stat. § 1D-15(a), each Defendant is properly liable for

punitive damages in this action in that Defendant is liable for compensatory damages and has

committed one or more aggravating acts or omissions justifying an award of punitive damages,




                                                  17


      Case 1:20-cv-01130-NCT-JLW Document 1 Filed 12/16/20 Page 17 of 21
including without limitation, recurring acts of egregious and reckless behavior, and specific

instances of willful and wanton conduct.

        72.     The recurring conduct, acts, omissions, negligence, and impropriety of the

Defendants were willful, wanton, malicious, and in reckless disregard for the rights and interests

of the Plaintiff and justify an award of punitive damages. Accordingly, Plaintiff demands judgment

against Defendant for punitive damages in an amount to be determined at trial.

                              FIFTH CAUSE OF ACTION
                                   CONSPIRACY
          (Against Defendant METROPOLITAN LIFE INSURANCE COMPANY)

        73.     Defendant METROPOLITAN LIFE INSURANCE COMPANY rendered

substantial aid and assistance to the manufacturers of asbestos-containing products and/or

equipment to which Plaintiff Thomas Grant King was exposed, and such assistance by

METROPOLITAN LIFE INSURANCE COMPANY aided and abetted the negligence and the

marketing of unreasonably dangerous asbestos-containing products and/or equipment by such

manufacturers which proximately caused Plaintiff Thomas Grant King’s illness, injuries, and/or

disabilities.

        74.     In both conducting tests and in publishing their alleged results, METROPOLITAN

LIFE INSURANCE COMPANY failed to exercise reasonable care to conduct or publish complete,

adequate and accurate tests of the health effects of asbestos. METROPOLITAN LIFE

INSURANCE COMPANY also caused to be published intentionally false, misleading, inaccurate

and deceptive information about the health effects of asbestos exposure.

        75.     Plaintiff Thomas Grant King unwittingly but justifiably relied upon the

thoroughness of METROPOLITAN LIFE INSURANCE COMPANY's tests and information

dissemination, the results of which METROPOLITAN LIFE INSURANCE COMPANY

published in leading medical journals.

                                               18


      Case 1:20-cv-01130-NCT-JLW Document 1 Filed 12/16/20 Page 18 of 21
          76.   As a direct and proximate contributing result of METROPOLITAN LIFE

INSURANCE COMPANY's failures to conduct or accurately publish adequate tests or

disseminate accurate and truthful information, after undertaking to do so; (i) the risk of harm to

Plaintiff Thomas Grant King from asbestos exposure was increased, and (ii) Thomas Grant King

suffered the injuries previously described.

          77.   In failing to test fully and adequately for the adverse health effects from exposure

to asbestos; in delaying the publication of such results; in falsely editing such results as were

obtained; in suppressing relevant medical inquiry and knowledge about those hazards to promote

the sale and distribution of asbestos as a harmless product; and in collaborating with the other

Defendants materially to understate the hazards of asbestos exposure, all for their own profit and

gain, METROPOLITAN LIFE INSURANCE COMPANY acted willfully, wantonly, and with

malice in calculated disregard for the welfare of the general public, including Plaintiff Thomas

Grant King. Plaintiff seeks compensatory and punitive damages against METROPOLITAN LIFE

INSURANCE COMPANY as a result.

                                                DAMAGES

          78.   Plaintiff incorporates by reference the preceding paragraphs as if fully set forth

herein.

          79.   As a result of his exposure to asbestos attributable to Defendants, Plaintiff Thomas

Grant King has suffered and sustained very serious injuries to his person, to wit: mesothelioma.

          80.   Plaintiff has further suffered great pain, extreme nervousness, and mental anguish

as a direct result of the aforesaid injuries.

          81.   Plaintiff verily believes that his injuries and illnesses are recurrent in nature and

that he will be forced to suffer same for the remainder of his life; that his enjoyment of life has

been greatly impaired; that he has been forced to remove himself from his job due to his poor

                                                  19


      Case 1:20-cv-01130-NCT-JLW Document 1 Filed 12/16/20 Page 19 of 21
health resulting in substantial lost wages and loss of earning capacity; and further, that his expected

life span has been greatly shortened.

        82.     Plaintiff alleges that as a result of the aforesaid illnesses, he has been forced to incur

large amounts of medical expenses by way of doctor and drug bills and verily believes that he will

be forced to incur additional expenses in an effort to treat his illnesses as aforesaid alleged.

        WHEREFORE, the Plaintiff verily believes he is entitled to actual damages against the

Defendants, jointly and severally, by reason of said negligence, gross negligence, breach of

warranty, failure to warn and other breaches of duty as alleged herein proximately caused by the

fault of the Defendants, lost wages, special damages, and punitive damages in an amount to be

determined by the trier of fact, plus the costs of this action.

                                          JURY DEMAND

        Plaintiff respectfully requests a trial by jury of all claims so triable.




                      [ THIS SPACE IS INTENTIONALLY LEFT BLANK ]




                                                   20


      Case 1:20-cv-01130-NCT-JLW Document 1 Filed 12/16/20 Page 20 of 21
                                 PRAYER FOR RELIEF

     WHEREFORE, the Plaintiff prays that this Court:

     A.     Award the Plaintiff compensatory damages, in an amount to be determined at trial;

     B.     Award the Plaintiff punitive damages;

     C.     Award the Plaintiff pre-judgment and post-judgment interest and any other costs,

            expenses or fees to which the Plaintiff may be entitled by law; and

     D.     Award the Plaintiff such other and further relief as is just and proper.

     A JURY IS RESPECTFULLY DEMANDED TO TRY THESE ISSUES.

                                           Respectfully submitted,
                                           /s/ Janet Ward Black
                                           Janet Ward Black (NC Bar #12869)
                                           WARD BLACK LAW
                                           208 West Wendover Avenue
                                           Greensboro, NC 27401
                                           T: (336) 333-2244
                                           F: (336) 379-9415
                                           Email: jwblack@wardblacklaw.com

OF COUNSEL:

Benjamin D. Braly (TX Bar #24047574)
(To Be Admitted)
DEAN OMAR BRANHAM & SHIRLEY, LLP
302 N. Market Street, Suite 300
Dallas, Texas 75202
T: 214-722-5990
F: 214-722-5991
Email: bbraly@dobslegal.com

ATTORNEYS FOR PLAINTIFF




                                              21


    Case 1:20-cv-01130-NCT-JLW Document 1 Filed 12/16/20 Page 21 of 21
